


January 1, 2004

 
Terrell Herring


Re:     Amendment to Employment Agreement


Dear Terrell:


This letter confirms our agreement and shall serve to amend the April 8, 2002
Employment Agreement between you and the Company in accordance with the
following:


3 (c)         Bonus
The paragraph shall be amended to read as follows:


The Executive shall be eligible for a bonus in each calendar year, based on the
Executive’s success in reaching or exceeding performance objectives as
determined by the Chief Executive Officer or his/her designee, the amount of
such bonus, if any, to be determined in the discretion of the Company.
Notwithstanding the foregoing, if the Executive remains employed by the Company
through the bonus payout date, the Executive shall be entitled to a bonus range
of 0 - 100% (50% target) of the Executive’s then current base salary, with the
amount of such bonus, if any, remaining subject to the discretion of the
Company.
Very truly yours,


VENTIV HEALTH, INC.


By:
/s/    ERAN BROSHY        
         Eran Broshy
Chief Executive Officer



 
Accepted and agreed to by:
/s/    Terrell G. Herring        
  Terrell G. Herring
President, US Sales

 